DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 3-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastide (U.S. 20170004204) in view of Clark (U.S. 20160180728).

Regarding claim 1, Bastide teaches a non-transitory, computer-readable recording medium having stored therein a program for causing a computer to execute a process comprising: 

storing answer information including information on answers to questions about a predetermined subject (Bastide: Paragraph [0104] “The question/answer mapping logic 392 provides the primary logic for correlating answers with questions and storing the correlated question/answer pairs in the data storage…these questions/answers may be obtained from the QA system pipeline 300 and/or analysis of the corpus” Storing answer information including information on answers to questions about a predetermined subject is taught as storing the correlated question/answer pairs in the data storage.); 

obtaining first question information and first answer information, the first answer information being included in the answer information, each piece of the first question information indicating a question about the predetermined subject, each piece of the first answer information being associated with a piece of the first question information and indicating an answer that is responsive to the question indicated by the piece of the first question information (Bastide: Paragraph [0070] “In this way, the corpus information source monitor 120 may identify previous answers to questions provided in the corpus/corpora that previously had a strong mapping between the question and the answer” Obtaining first question information and first answer information is taught as identifying previous answers to questions from the corpus. The answer being associated/responsive to a question is taught by the strong mapping between the questions and the answer.); 

performing machine learning to generate conversion parameters, the machine learning being trained using learning data including keywords extracted from the first question information and keywords extracted from the first answer information (Bastide: Paragraph [0068] “may be determined through natural language processing of the comments, e.g., keyword identification, key phrase identification, lexical answer type (LAT) identification, focus identification, and other natural language processing techniques, then the strength of the mapping between the previously provided answer and the question may be reduced.” Keywords extracted from the first question information and keywords extracted from the first answer information is taught as keyword identification, key phrase identification from the obtained QA pair.), the conversion parameters including correlation values each indicating a degree of a correlation (Bastide: Paragraph [0069] “The strength of the mapping of the question and answer may be compared to one or more threshold values to determine whether or not the mapping is relatively weak or relatively strong.” Correlation values each indicating a degree of a correlation between keywords included in the first question information and the first answer information is taught as strength of the mapping between the previously provided answer and question according to the one or more threshold values to determine whether or not the mapping is relatively weak or relatively strong.) between keywords included in the first question information and the first answer information 
(Bastide: Paragraph [0068] “may be determined through natural language processing of the comments, e.g., keyword identification, key phrase identification, lexical answer type (LAT) identification, focus identification, and other natural language processing techniques, then the strength of the mapping between the previously provided answer and the question may be reduced.” Keywords included in the first question information and the first answer information is taught as natural language processing of the comments, e.g., keyword identification, key phrase identification that shows the mapping strength between the QA pair.), the correlation values being adjusted so that a correlation score of each of the keywords is within a predetermined range of values, the correlation score indicating a degree of predicted reliability of the each keyword to search for a corresponding piece of the answer information (Bastide: Paragraph [0063-0064] “these transactions are analyzed to determine an updated strength of the mapping of the previous answer to the question corresponding to the transaction, where the strength of the mapping is again based on an amount of evidence indicating that the answer is correct for the particular question… Changes may also be detected by analyzing natural language comments provided referencing the answer and/or question” The correlation values being adjusted so that a correlation score of each of the keywords is within a predetermined range of values is taught as updating the strength of the mapping of the previous answer to the question corresponding to the transaction. The correlation score indicating a degree of predicted reliability of the each keyword to search for a corresponding piece of the answer information is taught as strength of the mapping is again based on an amount of evidence indicating that the answer is correct for the particular question.), the correlation score being calculated for each of the keywords included in the first question information and the first answer information (Bastide: Paragraph [0064] “identify keywords, key phrases, lexical answer type (LAT), focus, or any other semantic or syntactic evidence of positive/negative reinforcement of the answer for the question. For example, a subsequent comment to a previously provided answer to a question” The correlation score being calculated for each of the keywords included in the first question information and the first answer information is taught as the keywords strength mapping of  the answer to the question.); 

and upon receiving a new question about the predetermined subject which is not included in the first question information, determining, second keywords whose correlation scores are within the predetermined range of values… by converting first keywords extracted from the new question (Bastide: Paragraph [0111] “new input questions are processed by the QA system pipeline 300, their question/answer pairings are provided to the corpus information source monitor engine 390 along with the extracted features generated by the QA system pipeline 300 when processing the input question, e.g., keywords, key phrases, LAT, focus, etc. These may then be compared to extracted features in entries in the data storage 393 to identify any question/answer pairs that have extracted features that match. Scoring may be performed to determine a degree of similarity such that the score may be compared to a threshold to determine if the questions match significantly enough to conclude that the questions are similar. The answers in the entry and the newly provided question/answer pair may be compared in a similar manner to determine a degree of similarity. If the answers are similar, then the strength of the mapping of the question and previous answer in the entry of the data structure 393 may be increased.” Upon receiving a new question about the predetermined subject which is not included in the first question information is taught as new input questions are processed. Determining, based on the updated conversion parameters and first keywords extracted from the new question, second keywords as keywords whose correlation scores are within the predetermined range of values is taught as when processing the input question, e.g., keywords, key phrases, LAT, focus, etc. These may then be compared to extracted features in entries in the data storage 393 to identify any question/answer pairs that have extracted features that match. First keywords extracted from the new question is taught as extracted features from the input question.)…, and searching the answer information for an answer that is responsive to the new question by using the second keywords (Bastide: Paragraph [0115] “using a change in strength of an answer as a trigger to perform a search of a corpus for a new answer and using the new answer in the notification of the change and/or propagation of the change, or the like.” Searching the answer information for an answer that is responsive to the new question by using the second keywords is taught a search of a corpus for a new answer and using the new answer.), … subjected to the machine learning (Bastide: Paragraph [0097] “The weights themselves may be specified by subject matter experts or learned through machine learning processes that evaluate the significance of characteristics evidence passages and their relative importance to overall candidate answer generation.” Subjected to the machine learning is taught as learned through machine learning processes that evaluate the significance of characteristics evidence passages and their relative importance to overall candidate answer generation.) 

 …by converting … using the conversion parameters … into the second keywords… wherein the converting of the first keywords includes at least one of deleting a subset of the first keywords not to be included in the second keywords from the first keywords and a new keyword not included in the first keywords to the first keywords.

Clark further teaches …by converting …using the conversion parameters … into the second keywords (Clark: Paragraph [0082] “The QA system may generate a second set of answers. The QA system may use the set of answer feasibility factors and the first set of answers to create the second set of answers.” By converting …using the conversion parameters … into the second keywords is taught by the second set of answers created based on the first set of answers using the feasibility factors [i.e. The feasibility factors may include a score for the answers (e.g., if a score for the answer was not previously generated), a score modifier for the answers (e.g., if a score for the answer was previously generated), or evidentiary data for the scores/score modifiers.]. Answers are interpreted as keywords.)… wherein the converting of the first keywords includes at least one of deleting a subset of the first keywords not to be included in the second keywords from the first keywords  (Clark: Paragraph [0082] “In embodiments, the QA system may remove some answers from the second set of answers. The QA system may remove answers when scores of those answers meet an exclusion criterion.” Wherein the converting of the first keywords includes at least one of deleting a subset of the first keywords not to be included in the second keywords from the first keywords is taught as the second set of answers created from the first set of answers in which some answers are removed based on an exclusion criterion.) and a new keyword not included in the first keywords to the first keywords (Clark: Paragraph [0067] “the QA system may use the feasibility evidentiary data to create new sets of media and create brand new answers for the second set of answers to reflect a new option made apparent by the feasibility analysis.” A new keyword not included in the first keywords to the first keywords is taught as create brand new answers for the second set of answers.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system for monitoring corpus changes of Bastide with the answer set modification of Clark in order to allow generating a second set of answers based on the feasibility factors (i.e. a score for the answers), thereby resulting in performance benefits in the selection of candidate answers (Clark: Paragraph [0011] “determining the feasibility of candidate answers may result in performance benefits in the selection of candidate answers.”).

Claim 10 is similarly rejected, please refer to claim 1 for further analysis.
Regarding claim 3, Bastide in view of Clark teaches the non-transitory, computer-readable recording medium of claim 2, Bastide further teaches wherein the training of the machine learning uses (Bastide: Paragraph [0098] “The weighted scores are processed in accordance with a statistical model generated through training of the QA pipeline” Training of the machine learning is taught as generated through training of the QA pipeline.), as the learning data, at least a part of keywords extracted from the first question information and at (Bastide: Paragraph [0064] “analyzed to identify keywords, key phrases, lexical answer type (LAT), focus, or any other semantic or syntactic evidence of positive/negative reinforcement of the answer for the question.” At least a part of keywords extracted from the first question information and a part of keywords extracted from the first answer information is taught as identifying keywords, key phrases, lexical answer type (LAT), focus, or any other semantic or syntactic evidence of positive/negative reinforcement of the answer for the question.).

Regarding claim 4, Bastide in view of Clark teaches the non-transitory, computer-readable recording medium of claim 1, wherein the converting of the first keywords further includes: calculating, for each of the first keywords extracted from the first question and the first answer information (Bastide: Paragraph [0068] “may be determined through natural language processing of the comments, e.g., keyword identification, key phrase identification, lexical answer type (LAT) identification, focus identification, and other natural language processing techniques, then the strength of the mapping between the previously provided answer and the question may be reduced.” Keywords included in the first question information and the first answer information is taught as natural language processing of the comments, e.g., keyword identification, key phrase identification that shows the mapping strength between the QA pair[the calculation includes mapping the strength between the QA pair].), the correlation score regarding the first keywords, and determining the second keywords, based on the calculated correlation scores (Bastide: Paragraph [0093] “input question and the language of each hypothesis or "candidate answer," as well as performs evidence scoring to evaluate the likelihood that the particular hypothesis is a correct answer for the input question. As mentioned above, this involves using a plurality of reasoning algorithms, each performing a separate type of analysis of the language of the input question and/or content of the corpus that provides evidence in support of, or not in support of, the hypothesis. Each reasoning algorithm generates a score based on the analysis it performs which indicates a measure of relevance of the individual portions of the corpus of data/information extracted by application of the queries as well as a measure of the correctness of the corresponding hypothesis,” The correlation score regarding the first keywords, and determining the second keywords, based on the calculated correlation scores is taught a score based on the analysis it performs a measure of relevance for the correctness of the hypothesis [hypothesis are referred to as “candidate answers” or in other words the second set of keywords from the first keywords].). Regarding claim 5, Bastide in view of Clark teaches the non-transitory, computer-readable recording medium of claim 4, Bastide further teaches wherein the predetermined range of values is a range of values that are equal to or greater than a predetermined threshold (Bastide: Paragraph [0069] “The strength of the mapping of the question and answer may be compared to one or more threshold values to determine whether or not the mapping is relatively weak or relatively strong.” The predetermined range of values is a range of values that are equal to or greater than a predetermined threshold is taught as one or more threshold values to determine whether or not the mapping is relatively weak [less than a predetermined threshold] or relatively strong [greater than predetermined threshold].). Regarding claim 6, Bastide in view of Clark teaches the non-transitory, computer-readable (Bastide: Paragraph [0115] “below a threshold value, it may be determined to be relatively weak. As a result, the previous transaction update logic 396 may perform actions to inform users of the change in strength of the previous answer and/or propagate the change in the answer to other portions of the corpus 345 that reference the previously provided answer, thereby propagating the updated answer within the corpus.” Identifying the subset of the first keywords that is not included in keywords whose degree of predicted reliability is equal to or greater than the predetermined threshold, and determining the second keywords as the first keywords minus the subset of the first keywords is taught as the keywords below a threshold value, it may be determined to be relatively weak. As a result, the previous transaction update logic may perform actions to inform users of the change in strength of the previous answer and/or propagate the change in the answer to other portions of the corpus [propagating the change is taught as the second keywords that are included in the second but not the third].). 

Regarding claim 7, Bastide in view of Clark teaches the non-transitory, computer-readable recording medium of claim 4, wherein the converting of the first keywords is performed by: identifying the new keyword not included in the first keywords and whose degree of predicted reliability is equal to or greater than the predetermined threshold (Bastide: Paragraph [0055] “The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence measure, or which is a best match to the input question, or a combination of ranked listing and final answer.” New keywords that are not included in the first keywords and are not included in keywords whose degree of predicted reliability is equal to or greater than the predetermined threshold, and determining the second keywords as the first keywords or the new  keyword is taught as the most probable answers are output as a ranked listing [new ranked listing with the most probable answers is taught as the new keywords] of candidate answers ranked according to their relative scores or confidence measures [Above a threshold or included in the second keywords].).
Regarding claim 8, Bastide in view of Clark teaches the non-transitory, computer-readable recording medium of claim 1, Bastride further teaches wherein the searching the answer information is performed by using a part of the second keywords (Bastide: Paragraph [0115] “using a change in strength of an answer as a trigger to perform a search of a corpus for a new answer and using the new answer [second keywords] in the notification of the change and/or propagation of the change, or the like.” Searching the answer information for an answer that is responsive to the new question by using the second keywords is taught a search of a corpus for a new answer and using the new answer.). 

Regarding claim 9, Bastide teaches an apparatus comprising: a memory configured to store (Bastide: Paragraph [0056] “one or more processors and one or more memories,” Processor and memory configured to store its taught as one or more processors or memories.): answer information including information on answers to questions about a (Bastide: Paragraph [0104] “The question/answer mapping logic 392 provides the primary logic for correlating answers with questions and storing the correlated question/answer pairs in the data storage…these questions/answers may be obtained from the QA system pipeline 300 and/or analysis of the corpus” Storing answer information including information on answers to questions about a predetermined subject is taught as storing the correlated question/answer pairs in the data storage.); and a processor coupled to the memory (Bastide: Paragraph [0056] “one or more processors and one or more memories,” Processor and memory configured to store its taught as one or more processors or memories.)and configured to:
perform machine learning to generate conversion parameters, the machine learning being trained using learning data including keywords extracted from the first question information and keywords extracted from the first answer information (Bastide: Paragraph [0068] “may be determined through natural language processing of the comments, e.g., keyword identification, key phrase identification, lexical answer type (LAT) identification, focus identification, and other natural language processing techniques, then the strength of the mapping between the previously provided answer and the question may be reduced.” Keywords extracted from the first question information and keywords extracted from the first answer information is taught as keyword identification, key phrase identification from the obtained QA pair.), the conversion parameters including correlation values each indicating a degree of a correlation (Bastide: Paragraph [0069] “The strength of the mapping of the question and answer may be compared to one or more threshold values to determine whether or not the mapping is relatively weak or relatively strong.” Correlation values each indicating a degree of a correlation between keywords included in the first question information and the first answer information is taught as strength of the mapping between the previously provided answer and question according to the one or more threshold values to determine whether or not the mapping is relatively weak or relatively strong.) between keywords included in the first question information and the first answer information 
(Bastide: Paragraph [0068] “may be determined through natural language processing of the comments, e.g., keyword identification, key phrase identification, lexical answer type (LAT) identification, focus identification, and other natural language processing techniques, then the strength of the mapping between the previously provided answer and the question may be reduced.” Keywords included in the first question information and the first answer information is taught as natural language processing of the comments, e.g., keyword identification, key phrase identification that shows the mapping strength between the QA pair.), the correlation values being adjusted so that a correlation score of each of the keywords is within a predetermined range of values, the correlation score indicating a degree of predicted reliability of the each keyword to search for a corresponding piece of the answer information (Bastide: Paragraph [0063-0064] “these transactions are analyzed to determine an updated strength of the mapping of the previous answer to the question corresponding to the transaction, where the strength of the mapping is again based on an amount of evidence indicating that the answer is correct for the particular question… Changes may also be detected by analyzing natural language comments provided referencing the answer and/or question” The correlation values being adjusted so that a correlation score of each of the keywords is within a predetermined range of values is taught as updating the strength of the mapping of the previous answer to the question corresponding to the transaction. The correlation score indicating a degree of predicted reliability of the each keyword to search for a corresponding piece of the answer information is taught as strength of the mapping is again based on an amount of evidence indicating that the answer is correct for the particular question.), the correlation score being calculated for each of the keywords included in the first question information and the first answer information (Bastide: Paragraph [0064] “identify keywords, key phrases, lexical answer type (LAT), focus, or any other semantic or syntactic evidence of positive/negative reinforcement of the answer for the question. For example, a subsequent comment to a previously provided answer to a question” The correlation score being calculated for each of the keywords included in the first question information and the first answer information is taught as the keywords strength mapping of  the answer to the question.); 

and upon receiving a new question about the predetermined subject which is not included in the first question information, determining, second keywords whose correlation scores are within the predetermined range of values… by converting first keywords extracted from the new question  (Bastide: Paragraph [0111] “new input questions are processed by the QA system pipeline 300, their question/answer pairings are provided to the corpus information source monitor engine 390 along with the extracted features generated by the QA system pipeline 300 when processing the input question, e.g., keywords, key phrases, LAT, focus, etc. These may then be compared to extracted features in entries in the data storage 393 to identify any question/answer pairs that have extracted features that match. Scoring may be performed to determine a degree of similarity such that the score may be compared to a threshold to determine if the questions match significantly enough to conclude that the questions are similar. The answers in the entry and the newly provided question/answer pair may be compared in a similar manner to determine a degree of similarity. If the answers are similar, then the strength of the mapping of the question and previous answer in the entry of the data structure 393 may be increased.” Upon receiving a new question about the predetermined subject which is not included in the first question information is taught as new input questions are processed. Determining, based on the updated conversion parameters and first keywords extracted from the new question, second keywords as keywords whose correlation scores are within the predetermined range of values is taught as when processing the input question, e.g., keywords, key phrases, LAT, focus, etc. These may then be compared to extracted features in entries in the data storage 393 to identify any question/answer pairs that have extracted features that match. First keywords extracted from the new question is taught as extracted features from the input question.)…, and searching the answer information for an answer that is responsive to the new question by using the second keywords (Bastide: Paragraph [0115] “using a change in strength of an answer as a trigger to perform a search of a corpus for a new answer and using the new answer in the notification of the change and/or propagation of the change, or the like.” Searching the answer information for an answer that is responsive to the new question by using the second keywords is taught a search of a corpus for a new answer and using the new answer.),… subjected to the machine learning (Bastide: Paragraph [0097] “The weights themselves may be specified by subject matter experts or learned through machine learning processes that evaluate the significance of characteristics evidence passages and their relative importance to overall candidate answer generation.” Subjected to the machine learning is taught as learned through machine learning processes that evaluate the significance of characteristics evidence passages and their relative importance to overall candidate answer generation.) 

Bastide does not explicitly disclose …by converting … using the conversion parameters … into the second keywords… wherein the converting of the first keywords includes at least one of deleting a subset of the first keywords not to be included in the second keywords from the first keywords and a new keyword not included in the first keywords to the first keywords.

Clark further teaches …by converting …using the conversion parameters … into the second keywords (Clark: Paragraph [0082] “The QA system may generate a second set of answers. The QA system may use the set of answer feasibility factors and the first set of answers to create the second set of answers.” By converting …using the conversion parameters … into the second keywords is taught by the second set of answers created based on the first set of answers using the feasibility factors [i.e. The feasibility factors may include a score for the answers (e.g., if a score for the answer was not previously generated), a score modifier for the answers (e.g., if a score for the answer was previously generated), or evidentiary data for the scores/score modifiers.]. Answers are interpreted as keywords.)… wherein the converting of the first keywords includes at least one of deleting a subset of the first keywords not to be included in the second keywords from the first keywords  (Clark: Paragraph [0082] “In embodiments, the QA system may remove some answers from the second set of answers. The QA system may remove answers when scores of those answers meet an exclusion criterion.” Wherein the converting of the first keywords includes at least one of deleting a subset of the first keywords not to be included in the second keywords from the first keywords is taught as the second set of answers created from the first set of answers in which some answers are removed based on an exclusion criterion.) and a new keyword not included in the first keywords to the first keywords (Clark: Paragraph [0067] “the QA system may use the feasibility evidentiary data to create new sets of media and create brand new answers for the second set of answers to reflect a new option made apparent by the feasibility analysis.” A new keyword not included in the first keywords to the first keywords is taught as create brand new answers for the second set of answers.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system for monitoring corpus changes of Bastide with the answer set modification of Clark in order to allow generating a second set of answers based on the feasibility factors (i.e. a score for the answers), thereby resulting in performance benefits in the selection of candidate answers (Clark: Paragraph [0011] “determining the feasibility of candidate answers may result in performance benefits in the selection of candidate answers.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116